DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	The Office Action is in response to response filed on 02/15/2021.  

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 02/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


4.					Response to Arguments
	Applicant’s arguments filed on 02/15/2021, pages 6-13 have been fully considered.
	
	 Double Patenting
	Applicant has filed terminal with 10,528,782, 9,652,655 and 8,792,693; therefore, the double patenting rejection in the non-final rejection 11/25/2020 is withdrawn.
Claim Rejections - 35 USC §102/103
Applicant’s arguments with respect to claims under 35 U.S.C. § 102/103 has been fully considered but not persuasive.  
          1.1	Basically, the applicant argued that the prior art (Hiruma et al. (US 8241238)) fails to teach or suggest the feature of “tagging, by the one or more processors 

 (Remark, page 8); 
the prior art (Hiruma et al. (US 8241238)) fails to teach or suggest the feature of “estimating ... a volume of a fluid among the extracorporeal fluids contained in the sample based on the volume indicator tagged to the portion of the image." recited in independent claims 1, 11, since “since it was shown above that Hiruma is silent regarding any portion of any image being tagged with a volume indicator, Hiruma is similarly silent regarding estimating anything “based on the volume indicator tagged to the portion of the image.”, “No portion of any image is mentioned. No tagging of any portion of any image is mentioned, Consequently, no action based on anything tagged to any portion of any image is mentioned in the cited passage of Hiruma” and “it was shown above that nothing in the entirety of Hiruma describes any portion of any image being tagged with this “cell information on the physical quantity relating to the volume of the cell” As a result, it has still not been established that Hiruma discloses “tagging . . . the portion of the image with a volume indicator.” Therefore, it likewise has not been established that Hiruma. discloses the claim element of “estimating ,,. a volume of a fluid among the extracorporeal fluids contained in the sample based on the volume indicator tagged to the portion of the image.”
 (Remark, page 9-10); 

Examiner’s response:

Follows are the reasons: 
First, Hiruma discloses that tagging, by the one or more processors of the machine, the portion of the image with a volume indicator, as suggested in column 4, line 21-29, “…optically measuring cell information on the physical quantity relating to the volume of the cell itself or a nucleus of the cell…”; and also in column 4, line 7-20, as: “the measuring section 21 of the subsequent stage measures the cells while scanning the flow of blood”;  in which, the cell information on the physical quantity is a fluid volume indicator; it is also shown in fig. 1; in fig. 1, measuring section (component 21) does the measuring the physical quality and imaging section (component 41) does the imaging, as suggested in column 5, line 52-64, as: “The imaging section 41 constitutes an image acquiring section 40 of the sorting apparatus together with an imaging device 42.  The image acquiring section 40 is acquiring means for acquiring an image of the cell … the cell is imaged by the imaging device 42 such as a CCD camera with lens, and thus image data of the cell is acquired”; in which, the physical quantity, which is interpreted as the a fluid volume indicator, is tagged with the image of cells since the physical quantity is relating to the volume of the cell itself; therefore, it is tagged with the image.
Second, Hiruma also discloses that estimating, by the one or more processors of the machine, a volume of a fluid among the extracorporeal fluids contained in the sample based on the volume indicator tagged to the portion of the image in in column 9, line 48-60, as: “…information is acquired regarding presence/absence of a cell in the blood flowing through the flow cell 17 and the physical quantity… relating to the volume of the cell or nucleus of the cell 
Therefore, Hiruma discloses the limitations of that “tagging, by the one or more processors of the machine, the portion of the image with a volume indicator” and “estimating, by the one or more processors of the machine, a volume of a fluid among the extracorporeal fluids contained in the sample based on the volume indicator tagged to the portion of the image” in independent claims.
1.2         The applicant further also argued that dependent claims are allowable due to it depends on independent claims.
Examiner’s response
Examiner completely disagree.
As discussed in 1.1, Hiruma discloses the limitations of that “tagging, by the one or more processors of the machine, the portion of the image with a volume indicator” and “estimating, by the one or more processors of the machine, a volume of a fluid among the extracorporeal fluids contained in the sample based on the volume indicator tagged to the portion of the image” in independent claims. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 1, 4-5, 8, 11, 14-15, 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hiruma et al. (US 8241238 ). 

Regarding claim 1, Hiruma discloses a method accessing, by one or more processors (fig. 1, component 45) of a machine (fig. 1, the whole system), an image in which a portion of the image depicts a sample that contains extracorporeal fluids from a patient (Fig. 1; Abstract, … an extracorporeal circulation system 10 for sampling blood from a subject and circulating the blood outside a body…; fig. 1, component 45, Image analyzer; also suggested in column 6, line 7-20, … image analyzer 45, in the case of displaying the cell image to the operator, selects necessary data from the stored image data and transmits it to the display… image analyzer 45, with reference to the information relating to the specific type of cell, analyzes the cell image and decides whether the cell is the specific type of cell…; column 3, line 28-38, … the subject will 
indicate a body of a patient);  
tagging, by the one or more processors of the machine, the portion of the image with a volume indicator (column 4, line 21-29, …optically measuring cell information on the physical  the cell is imaged by the imaging device 42 such as a CCD camera with lens, and thus image data of the cell is acquired”; in which, the physical quantity, which is interpreted as the a fluid volume indicator, is tagged with the image of cells since the physical quantity is relating to the volume of the cell itself; therefore, it is tagged with the image);  
and estimating, by the one or more processors of the machine, a volume of a fluid 
among the extracorporeal fluids contained in the sample based on the volume indicator tagged to the portion of the image (as suggested in column 9, line 48-60, …information is acquired regarding presence/absence of a cell in the blood flowing through the flow cell 17 and the physical quantity… relating to the volume of the cell or nucleus of the cell in the case of presence of the cell…; in which, the volume of the cell is an extracorporeal fluid volume and it is based on the fluid volume indicator which is the cell information on the physical quantity. As discussed above, the volume indicator (the physical quantity) is tagged to the portion of the image that is acquired by the imaging section 41 in fig. 1).

 image analyzer 45, for example, includes a computer…; a computer has memory by inheritance) storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (column 5, line 27-35, …separates and sorts the cells in accordance with the instruction of the separation instructing signal) comprising 
accessing an image in which a portion of the image depicts a sample that contains extracorporeal fluids from a patient (fig. 1, component 45, Image analyzer; also suggested in column 6, line 7-20, … image analyzer 45, in the case of displaying the cell image to the operator, selects necessary data from the stored image data and transmits it to the display… image analyzer 45, with reference to the information relating to the specific type of cell, analyzes the cell image and decides whether the cell is the specific type of cell…; in which, the necessary data and information is a feature extracted from an image ; column 3, line 28-38, … the subject will indicate a body of a patient);  
tagging, the portion of the image with a volume indicator (column 4, line 21-29, …optically measuring cell information on the physical quantity relating to the volume of the cell itself or a nucleus of the cell…; and also in column 4, line 7-20, as: “the measuring section 21 of the subsequent stage measures the cells while scanning the flow of blood”;  in which, the cell information on the physical quantity is a fluid volume indicator; it is also shown in fig. 1; in fig. 1, measuring section (component 21) does the measuring the physical quality and imaging section (component 41) does the imaging, as suggested in column 5, line 52-64, as: “The imaging section 41 constitutes an image acquiring section 40 of the sorting apparatus together with an imaging device 42.  The image acquiring section 40 is acquiring means for acquiring an  the cell is imaged by the imaging device 42 such as a CCD camera with lens, and thus image data of the cell is acquired”; in which, the physical quantity, which is interpreted as the a fluid volume indicator, is tagged with the image of cells since the physical quantity is relating to the volume of the cell itself; therefore, it is tagged with the image);  
and estimating, a volume of a fluid among the extracorporeal fluids contained in the sample based on the volume indicator tagged to the portion of the image (as suggested in column 9, line 48-60, …information is acquired regarding presence/absence of a cell in the blood flowing through the flow cell 17 and the physical quantity… relating to the volume of the cell or nucleus of the cell in the case of presence of the cell…; in which, the volume of the cell is an extracorporeal fluid volume and it is based on the fluid volume indicator which is the cell information on the physical quantity. As discussed above, the volume indicator (the physical quantity) is tagged to the portion of the image that is acquired by the imaging section 41 in fig. 1).

Regarding claim 4,  Hiruma teaches the limitations recited in Claim 1 as discussed above. In addition, Hiruma further teaches that extracting a feature from the portion of the image (fig. 1, component 45, Image analyzer; also suggested in column 6, line 7-20, … image analyzer 45, in the case of displaying the cell image to the operator, selects necessary data from the stored image data and transmits it to the display… image analyzer 45, with reference to the information relating to the specific type of cell, analyzes the cell image and decides whether the cell is the specific type of cell…; in which, the necessary data and information is a feature extracted from an image );  
nd determining the volume indicator with which to tag the portion of the image based on the feature extracted from the portion of the image (column 4, line 21-29, …optically measuring cell information on the physical quantity relating to the volume of the cell itself or a nucleus of the cell…; in which, the cell information on the physical quantity is a fluid volume indicator and the image that is acquired by the imaging section 41 in fig. 1).

Regarding claim 14,  Hiruma teaches the limitations recited in Claim 11 as discussed above. In addition, Hiruma further teaches that extracting a feature from the portion of the image (fig. 1, component 45, Image analyzer; also suggested in column 6, line 7-20, … image analyzer 45, in the case of displaying the cell image to the operator, selects necessary data from the stored image data and transmits it to the display… image analyzer 45, with reference to the information relating to the specific type of cell, analyzes the cell image and decides whether the cell is the specific type of cell…; in which, the necessary data and information is a feature extracted from an image );  
and determining the volume indicator with which to tag the portion of the image based on the feature extracted from the portion of the image (column 4, line 21-29, …optically measuring cell information on the physical quantity relating to the volume of the cell itself or a nucleus of the cell…; in which, the cell information on the physical quantity is a fluid volume indicator and the image that is acquired by the imaging section 41 in fig. 1).

Regarding claim 5,  Hiruma teaches the limitations recited in Claim 4 as discussed above. In addition, Hiruma further teaches that transforming the feature extracted from the portion of the image into the volume indicator (column 4, line 51-64, … detecting the light passing through 

Regarding claim 15,  Hiruma teaches the limitations recited in Claim 14 as discussed above. In addition, Hiruma further teaches that transforming the feature extracted from the portion of the image into the volume indicator (column 4, line 51-64, … detecting the light passing through the cell C and acquiring the phase difference information, information regarding the physical quantity relating to the volume of the cell or nucleus of the cell can be acquired; in which, the physical quantity is the volume indicator and light and the phase difference information is transformed to get the volume indicator).

Regarding claim 8,  Hiruma teaches the limitations recited in Claim 1 as discussed above. In addition, Hiruma further teaches that causing a display screen (fig. 1, component 46, Display ) to present the estimated volume of the fluid in the sample (column 6, line 7-12, … selects necessary data from the stored image data and transmits it to the display 46 to display the image).

Regarding claim 18,  Hiruma teaches the limitations recited in Claim 11 as discussed above. In addition, Hiruma further teaches that causing a display screen (fig. 1, component 46, Display ) to present the estimated volume of the fluid in the sample (column 6, line 7-12, … selects necessary data from the stored image data and transmits it to the display 46 to display the image).

7.	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 3, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiruma et al. (US 8241238 ) and in view of   Aizawa et al. (US 20120064132 ).

Regarding claim 3,  Hiruma teaches the limitations recited in Claim 1 as discussed above. In addition, Hiruma further teaches the estimated volume of the fluid includes an estimated volume of an extracorporeal fluid among the extracorporeal fluids from the patient (column 2,  the measurement light is applied to the cells in the blood sampled by the extracorporeal circulation system, and information on the physical quantity relating to the volume of the cell or the physical quantity relating to the volume of the nucleus of the cell is acquired).
It is noticed that Hiruma does not disclose explicitly that at least one of the physical samples is a textile.
Aizawa discloses that at least one of the physical samples is a textile (as suggested in paragraph 0071, … Artificial membranes, artificial fibers: artificial dura, artificial textile fabric substituted for tissue, synthetic resorbable adhesion barrier, wound dressing material for skin loss 
defect, graft for dermis loss defect).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that at least one of the physical samples is a textile  as a modification to the method for estimating extracorporeal fluids for the benefit of that substituted for tissue (see Aizawa, paragraph 0071). 

Regarding claim 13,  Hiruma teaches the limitations recited in Claim 11 as discussed above. In addition, Hiruma further teaches the estimated volume of the fluid includes an estimated volume of an extracorporeal fluid among the extracorporeal fluids from the patient (column 2, line 13-23, … the measurement light is applied to the cells in the blood sampled by the extracorporeal circulation system, and information on the physical quantity relating to the volume of the cell or the physical quantity relating to the volume of the nucleus of the cell is acquired).

Aizawa discloses that at least one of the physical samples is a textile (as suggested in paragraph 0071, … Artificial membranes, artificial fibers: artificial dura, artificial textile fabric substituted for tissue, synthetic resorbable adhesion barrier, wound dressing material for skin loss 
defect, graft for dermis loss defect).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that at least one of the physical samples is a textile  as a modification to the system for estimating extracorporeal fluids for the benefit of that substituted for tissue (see Aizawa, paragraph 0071). 

9.	Claim 2, 7, 9, 10, 12, 17, 19-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiruma et al. (US 8241238 B2) and in view of   Bock et al. (US 20100087770 ).

Regarding claim 2,  Hiruma teaches the limitations recited in Claim 1 as discussed above. 
It is noticed that Hiruma does not disclose explicitly that the estimating of the volume of the fluid in the sample includes summing a set of volume indicators each respectively tagged to a corresponding portion of the image.
Bock discloses that the estimating of the volume of the fluid in the sample includes summing a set of volume indicators each respectively tagged to a corresponding portion of the image (paragraph 0095, …The blood flow is obtained from the sum of the delta volumes up to the first image, or up to that image wherein the presence of operating personnel is sensed; in 
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that estimating of the volume of the fluid in the sample includes summing a set of volume indicators each respectively tagged to a corresponding portion of the image as a modification to the method for estimating extracorporeal fluids for the benefit of that the surface covered by leaking blood is detected on the basis of those exposed pixels which receive the color of the blood (see Bock, paragraph 0023).

Regarding claim 12,  Hiruma teaches the limitations recited in Claim 11 as discussed above. 
It is noticed that Hiruma does not disclose explicitly that the estimating of the volume of the fluid in the sample includes summing a set of volume indicators each respectively tagged to a corresponding portion of the image.
Bock discloses that the estimating of the volume of the fluid in the sample includes summing a set of volume indicators each respectively tagged to a corresponding portion of the image (paragraph 0095, …The blood flow is obtained from the sum of the delta volumes up to the first image, or up to that image wherein the presence of operating personnel is sensed; in which, the delta volume is the volume indicator and it is summed to estimate of the volume of the fluid ).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that estimating of the volume of the fluid in the sample includes summing a set of volume indicators each respectively tagged to a corresponding portion of the 

Regarding claim 7,  Hiruma teaches the limitations recited in Claim 1 as discussed above. 
It is noticed that Hiruma does not disclose explicitly that the extracted feature comprises a color-related value and the determining of the volume indicator with which to tag the portion of the image is based on the color value.
Bock discloses that the extracted feature comprises a color-related value (as suggested in paragraph 0024, … images generated by a digital camera are normally present in the RGB format (color space).  Each picture element (pixel) is composed of three values by which the colors red, green and blue are weighted or represented in their intensity) and the determining of the volume indicator with which to tag the portion of the image is based on the color value (paragraph 0095, …The blood flow is obtained from the sum of the delta volumes up to the first image, or up to that image wherein the presence of operating personnel is sensed; in which, image has color value and delta volume is the volume indicator).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the extracted feature comprises a color-related value and the determining of the volume indicator with which to tag the portion of the image is based on the color value as a modification to the method for estimating extracorporeal fluids for the benefit of that the surface covered by leaking blood is detected on the basis of those exposed pixels which receive the color of the blood (see Bock, paragraph 0023).


It is noticed that Hiruma does not disclose explicitly that the extracted feature comprises a color-related value and the determining of the volume indicator with which to tag the portion of the image is based on the color value.
Bock discloses that the extracted feature comprises a color-related value (as suggested in paragraph 0024, … images generated by a digital camera are normally present in the RGB format (color space).  Each picture element (pixel) is composed of three values by which the colors red, green and blue are weighted or represented in their intensity) and the determining of the volume indicator with which to tag the portion of the image is based on the color value (paragraph 0095, …The blood flow is obtained from the sum of the delta volumes up to the first image, or up to that image wherein the presence of operating personnel is sensed; in which, image has color value and delta volume is the volume indicator).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the extracted feature comprises a color-related value and the determining of the volume indicator with which to tag the portion of the image is based on the color value as a modification to the system for estimating extracorporeal fluids for the benefit of that the surface covered by leaking blood is detected on the basis of those exposed pixels which receive the color of the blood (see Bock, paragraph 0023).

Regarding claim 9,  Hiruma teaches the limitations recited in Claim 1 as discussed above. 

Bock discloses that updating an aggregated volume of the fluid contained in a plurality of samples based on the estimated volume of the fluid in the sample (paragraph 0093, …between two images, the blood loss .DELTA.V is obtained from the following calculation…; in which, blood loss is  an aggregated volume of the fluid contained in a plurality of samples based on the estimated volume of the fluid in the sample  and it is updated; paragraph 0095, …The blood flow is obtained from the sum of the delta volumes up to the first image, or up to that image wherein the presence of operating personnel is sensed; in which, the delta volume is the volume indicator and it is summed to estimate of the volume of the fluid ).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that updating an aggregated volume of the fluid contained in a plurality of samples based on the estimated volume of the fluid in the sample as a modification to the method for estimating extracorporeal fluids for the benefit of that the surface covered by leaking blood is detected on the basis of those exposed pixels which receive the color of the blood (see Bock, paragraph 0023).

Regarding claim 19,  Hiruma teaches the limitations recited in Claim 1 as discussed above. 
It is noticed that Hiruma does not disclose explicitly that updating an aggregated volume of the fluid contained in a plurality of samples based on the estimated volume of the fluid in the sample.

At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that updating an aggregated volume of the fluid contained in a plurality of samples based on the estimated volume of the fluid in the sample as a modification to the system for estimating extracorporeal fluids for the benefit of that the surface covered by leaking blood is detected on the basis of those exposed pixels which receive the color of the blood (see Bock, paragraph 0023).

Regarding claim 10,  the combination of Hiruma and Bock teaches the limitations recited in Claim 9 as discussed above. In addition, Bock further teaches updating a medical record of a 
patient based on the aggregated volume of the fluid contained in the plurality of samples (paragraph 0096, … The extracorporeal blood flow will be stopped and an alarm will be 
triggered if the sum of the blood loss is larger than a predefined limiting value…; in which, when alarm is trigged, the medical record of a patient is updated and blood flow is stopped).
	The motivation of combination is the same as in claim 9’s rejection.


patient based on the aggregated volume of the fluid contained in the plurality of samples (paragraph 0096, … The extracorporeal blood flow will be stopped and an alarm will be 
triggered if the sum of the blood loss is larger than a predefined limiting value…; in which, when alarm is trigged, the medical record of a patient is updated and blood flow is stopped).
	The motivation of combination is the same as in claim 19’s rejection.

10.	Claim 6, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiruma et al. (US 8241238) and in view of   Ishiharaet al. (US 5934278).

Regarding claim 6,  Hiruma teaches the limitations recited in Claim 1 as discussed above. 
It is noticed that Hiruma does not disclose explicitly that comparing the extracted feature to a reference feature extracted from a reference image that corresponds to a reference indicator of volume.
Ishiharaet discloses that comparing the extracted feature to a reference feature extracted from a reference image that corresponds to a reference indicator of volume (as suggested in column 5, line 23-47, … comparing a detected blood cell image with a predetermined reference image to recognize the kind of the blood cell in the image; and a calculation device 77 for calculating the number of blood cells per unit volume from the blood cell image; in which, blood cell is the extracted feature and the number of blood cells per unit volume is the indicator).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that comparing the extracted feature to a reference feature 

Regarding claim 16,  Hiruma teaches the limitations recited in Claim 11 as discussed above. 
It is noticed that Hiruma does not disclose explicitly that comparing the extracted feature to a reference feature extracted from a reference image that corresponds to a reference indicator of volume.
Ishiharaet discloses that comparing the extracted feature to a reference feature extracted from a reference image that corresponds to a reference indicator of volume (as suggested in column 5, line 23-47, … comparing a detected blood cell image with a predetermined reference image to recognize the kind of the blood cell in the image; and a calculation device 77 for calculating the number of blood cells per unit volume from the blood cell image; in which, blood cell is the extracted feature and the number of blood cells per unit volume is the indicator).
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that comparing the extracted feature to a reference feature extracted from a reference image that corresponds to a reference indicator of volume  as a modification to the system for estimating extracorporeal fluids for the benefit of that to recognizethe kind of the blood cell in the image (see Ishiharaet, column 5, line 23-47). 

					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.


/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423